Lube, J.
1. The jury were, upon conflicting evidence, authorized to convict the defendant upon the second count, which charged him with involuntary manslaughter, for that he killed one Nora Nesmith without any intention to do so, but in the commission of an unlawful act, to wit, the driving of a motor-vehicle on a public highway while under the influence of intoxicating liquor. There was ample evidence that the killing was the result of his driving a truck on the public highway while intoxicated.
2. When the charge of the court is considered in its entirety, no reversible error appears therein.
3. The court did not err in permitting a witness to testify that a certain road was a “public highway.” See Long v. State, 32 Ga. App. 451 (2), 452 (124 S. E. 110).
4. The court properly overruled the motion for a new trial.

Judgment affirmed.


Broyl.es, O. J., concurs. Bloodworth, J., not participating, on account of illness.